IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43350

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 308
                                                )
       Plaintiff-Respondent,                    )    Filed: January 6, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
DENISE E. CLARK,                                )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Denise E. Clark pled guilty to grand theft. I.C. §§ 18-2403(1), 18-2407(1)(b). The
district court sentenced Clark to a unified term of five years, with a minimum period of
confinement of one year.     The district court suspended the sentence and placed Clark on
probation.
       Clark thereafter admitted to violating the terms of her probation. The district court
revoked probation but placed Clark back on probation with the requirement that she complete the
drug court program. Clark was discharged from drug court and admitted to again violating the
terms of her probation. The district court revoked probation, ordered execution of her previously

                                                1
suspended sentence, but retained jurisdiction. After Clark completed her rider, the district court
relinquished jurisdiction. Clark moved for a reduction of her sentenced pursuant to I.C.R 35,
which the district court denied. Clark appeals, claiming that the district court erred by refusing
to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Clark has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Clark argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Clark’s case.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2